DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6 recites, inter alia, “…lengths of the both end surfaces of the first end portions are longer than lengths of both end surfaces of the first and second reinforcing layers disposed on the first end portion, and 
lengths of the both end surfaces of the second end portions are longer than lengths of both end surfaces of the first and second reinforcing layers disposed on the second end portion”.  (Emphasis added).
Claim 13 recites, inter alia, “…the first end portion includes a first portion covered by a first conductive portion and a second portion covered by a second conductive portion having a thickness greater than that of the first conductive portion, 
the second end portion includes a third portion covered by a third conductive portion and a fourth portion covered by a fourth conductive portion having a thickness greater than that of the third conductive portion, 
a distance from the first portion of the first end portion to the second end portion is less than a distance from the second portion of the first end portion to the second end portion, and 
a distance from the third portion of the second end portion to the first end portion is less than a distance from the fourth portion of the second end portion to the first end portion”.  (Emphasis added).
Claim 14 recites, inter alia, “…the first end portion includes a first portion covered by a first conductive portion and a second portion covered by a second conductive portion having a thickness greater than that of the first conductive portion, 
the second end portion includes a third portion covered by a third conductive portion and a fourth portion covered by a fourth conductive portion having a thickness greater than that of the third conductive portion, 
a distance from the first portion of the first end portion to the third surface is greater than a distance from the second portion of the first end portion to the third surface, and 
a distance from the third portion of the second end portion to the third surface is greater than a distance from the fourth portion of the second end portion to the third surface”.  (Emphasis added).
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim 1, but would be allowable if claim 6, 13 or 14 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/30/2019 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 14, the limitation “a distance from the first portion of the first end portion to the third surface is greater than a distance from the second portion of the first end portion to the third surface, and 
a distance from the third portion of the second end portion to the third surface is greater than a distance from the fourth portion of the second end portion to the third surface” (third and fourth paragraph), is not well defined, since it appears inconsistent with the drawings, since the limitation appears to describe the L shape of the lead-out portions (62, 64), and has interpreted the third surface to be the bottom surface (103).  Examiner has interpreted the limitation to mean “a distance from the first portion of the first end portion to the third surface is less than a distance from the second portion of the first end portion to the third surface, and 
a distance from the third portion of the second end portion to the third surface is less than a distance from the fourth portion of the second end portion to the third surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., (hereinafter Yoon), U.S. Patent Application Publication 2015/0102891.
Regarding Claim 1, Yoon teaches, a coil electronic component, comprising: 
a body (50) having a first surface and a second surface opposing each other, and a third surface and a fourth surface connecting the first surface and the second surface and opposing each other; 
an insulating substrate (23) disposed in the body; 
first and second coil portions (42, 44) disposed on opposing surfaces of the insulating substrate, respectively; 
a first lead-out portion (62) connected to one end of the first coil portion and exposed from the first surface and the third surface of the body; 
a second lead-out portion (64) connected to one end of the second coil portion and exposed from the second surface and the third surface of the body; and 
first and second external electrodes (85, 86) covering the first and second lead-out portions, respectively, 
wherein the insulating substrate (23) comprises: 
a support portion (support portion in contact with spiral part of coil pattern parts 42, 44) supporting the first and second coil portions; 
a first end portion (not labeled, adjacent the support portion) extending from the support portion and having at least a portion embedded in the first lead-out portion, and including one end surface (not labeled) exposed from the first surface of the body and the other end surface exposed from the third surface of the body and spaced apart from the one end surface; and 
a second end portion (not labeled, adjacent the support portion) extending from the support portion and having at least a portion embedded in the second lead-out portion, and including one end surface (not labeled) exposed from the second surface of the body and the other end surface (not labeled) exposed from the third surface and spaced apart from the one end surface of the second end portion.  (Yoon: Figs. 6 and 7, para. [0075], [0080]).

    PNG
    media_image1.png
    460
    377
    media_image1.png
    Greyscale

Regarding Claim 2, Yoon further teaches, wherein the other end surface (the other end surface of the insulating substrate 23) of the first end portion and the other end surface of the second end portion are spaced apart from each other.  (Yoon: Figs. 6 and 7, para. [0075], [0080]).
Regarding Claim 9, Yoon further teaches, wherein widths of the first and second lead-out portions are less than a width of the body.  (Yoon: Figs. 6 and 7, para. [0075], [0080]).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claims 1 and 3, respectfully, in view of Park et al., (hereinafter Park), U.S. Patent Application Publication 2020/0335254.
Regarding Claim 3, Yoon is silent on the use of reinforcing layers to the insulating substrate. (Yoon: Figs. 6 and 7, para. [0075], [0080]).
Yoon does not explicitly teach, further comprising: first and second reinforcing layers disposed on at least one surface of each of the first and second end portions.
However, Park teaches (Fig. 13), first and second reinforcing layers (not shown, “a copper foil is bonded to glass-reinforced fiber may be used as the substrate 100, and the substrate 100 may be formed such that a copper foil is bonded to plastic such as polyimide” [0039] teaches “first and second reinforcing layers”) disposed on at least one surface of each of the first and second end portions (not labeled, end portions of insulating substrate 100).  (Park: Figs. 12-14, para. [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulating substrate of Yoon to include the reinforcing foil layers of Park, the motivation being that “a copper foil is bonded to glass-reinforced fiber may be used as the substrate 100” [0039] for strengthening.  (Park: Figs. 12-14, para. [0039]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, the combination of Yoon in view of Park further teaches (Fig. 13), wherein the first reinforcing layer (Park: not shown) extends from the one end surface of the first end portion (Yoon: end portions of insulating substrate 23) (Park: end portions of insulating substrate 100) to the other end surface of the first end portion, and 
wherein the second reinforcing layer (Park: not shown) extends from the one end surface of the second end portion (Yoon: end portions of insulating substrate 23) (Park: end portions of insulating substrate 100) to the other end surface of the second end portion (not shown, “a copper foil is bonded to glass-reinforced fiber may be used as the substrate 100, and the substrate 100 may be formed such that a copper foil is bonded to plastic such as polyimide” [0039] teaches “first and second reinforcing layers”), the motivation being that “a copper foil is bonded to glass-reinforced fiber may be used as the substrate 100” [0039] for strengthening.  (Park: Figs. 12-14, para. [0039]), (Yoon: Figs. 6 and 7, para. [0075], [0080]).
Regarding Claim 5, the combination of Yoon in view of Park further teaches, wherein lengths of the both end surfaces of the first end portion (Yoon: end portions of insulating substrate 23) (Park: end portions of insulating substrate 100) correspond to lengths of both end surfaces of the first and second reinforcing layers (Park: not shown) disposed on the first end portion, and 
lengths of the both end surfaces of the second end portion (Yoon: end portions of insulating substrate 23) (Park: end portions of insulating substrate 100) correspond to lengths of both end surfaces of the first and second reinforcing layers (Park: not shown) disposed on the second end portion, the motivation being that “a copper foil is bonded to glass-reinforced fiber may be used as the substrate 100” [0039] for strengthening.  (Park: Figs. 12-14, para. [0039]), (Yoon: Figs. 6 and 7, para. [0075], [0080]).
Regarding Claim 8, Yoon is silent on the thickness of the thickness of the insulating substrate (23). (Yoon: Figs. 6 and 7, para. [0075]).
Yoon does not explicitly teach, wherein a thickness of the insulating substrate is 10 um or greater and 60 um or less.
However, Park teaches (Fig. 13), wherein a thickness of the insulating substrate (100) is 10 um or greater and 60 um or less (“30 μm to approximately 70 μm” [0040]).  (Park: Figs. 12-14, para. [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulating substrate of Yoon to include the thickness of Park, the motivation being that “coil patterns 210 and 220 (200) may be formed at least two times higher than the thickness of the substrate 100” [0040] for strengthening.  (Park: Figs. 12-14, para. [0040]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claim 1, in view of Mizukami et al., (hereinafter Mizukami), U.S. Patent Application Publication 2020/0265986.
Regarding Claim 10, Yoon teaches the external electrodes cover the end surfaces. (Yoon: Figs. 6 and 7, para. [0075], [0080]).
Yoon does not explicitly teach, wherein widths of the first and second external electrodes are less than a width of the body.
However, Mizukami, (Fig. 1) teaches, wherein widths of the first and second external electrodes (22, 32) are less than a width of the body (10).  (Mizukami: Figs. 1-3, para. [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Yoon to include the narrower electrodes of Mizukami, the motivation being that the “first outer electrode 20 is formed at a substantial center of the device body 10 in the width direction W and has a width smaller than the width of the device body 10” [0032].  (Mizukami: Figs. 1-3, para. [0032]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Yoon in view of Mizukami further teaches, wherein the first and second external electrodes (Mizukami: 22, 32) comprises a first layer (Mizukami: “a Ni plating layer” [0041]) disposed on the first and second lead-out portions, and a second layer (Mizukami: “a Sn plating layer covering the surface of the Ni plating layer” [0041]) covering the first layer, respectively, the motivation being that “[t]he covering layers 22 and 32 suppress oxidation of the surfaces of the first outer electrode 20 and the second outer electrode 30” [0041]. (Mizukami: Fig. 3, para. [0041]).
Regarding Claim 12, the combination of Yoon in view of Mizukami further teaches, wherein the first layer comprises nickel (Ni) (Mizukami: “a Ni plating layer” [0041]), and wherein the second layer comprises tin (Sn) (Mizukami: “a Sn plating layer covering the surface of the Ni plating layer” [0041]), the motivation being that “[t]he covering layers 22 and 32 suppress oxidation of the surfaces of the first outer electrode 20 and the second outer electrode 30” [0041]. (Mizukami: Fig. 3, para. [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/11/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837